In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00422-CV

IN THE INTEREST OF A.S. AND A.M.,            §    On Appeal from the 323rd District Court
CHILDREN
                                             §    of Tarrant County (323-107789-18)

                                             §    March 2, 2020

                                             §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s termination order. It is ordered that trial

court’s termination order is affirmed.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Lee Gabriel
                                            Justice Lee Gabriel